The opinion of the court was delivered by
Black, J.
The defendant in this case was sued to recover damages for personal injuries. The trial resulted in. a verdict for the defendant. The essential and undisputed evidence in the case is, that the plaintiff, Martin Rom, on the night of February 21st, 1918, went to a Turkish bath' establishment conducted by the defendant, Frank Hub.er, in the city of Newark, for the purpose of taking a bath. After spending some time in the office and paying the required fee, he went to the place provided for undressing and from there to the hot room and later on to the steam room. It is further *361undisputed that while in the steam room the plaintiff fell and sustained the injuries for which he brought the suit. The plaintiff was the only witness to testify to the circumstances of the fall. His testimony is that he proceeded directly from the hot room to the door of the steam room. As soon as he opened the door he looked down and saw a white spot which looked like soap. Before lie could change his step he stepped on it, slipped and fell; the allegation is that the defendant was negligent in allowing the soap to be on the floor. The defendant, therefore, should be chargeable for the injuries sustained.
The plaintiff assigns four reasons why the judgment entered should be set aside and reversed. Two refer to the charge of the trial judge and two to his refusal to charge as requested.
The passage in the charge complained of is based directly upon the decision of the Court of Errors and Appeals in the case of Schnatterer v. Bamberger & Co., 81 N. J. L. 558. The injury sustained in that case was by a customer tripping in a department store, in the city of Newark. The trial judge in this ease charged the jury the principles of law applied in that case, viz., that the defendant’s duty to the plaintiff was to exercise reasonable care to maintain the premises in a safe condition. Hi's duty to the plaintiff was satisfied when he used reasonable care to maintain the premises in a safe condition for the proper use by the plaintiff. The defendant is not an insurer of the safety of his patrons against accidents. It must appear that the condition which produced the fall liad either been in fact brought to the previous notice of the defendant, or failing in proof of such actual notice, that the condition had existed for such a space of time as would have afforded the defendant sufficient opportunity to make proper inspection as to the safety of the place.
The argument, of the plaintiff is, that the two cases are distinguished in principle; and that the Bamberger ease is not applicable. The question which the trial court should have submitted to the jury was whether the defendant by his employes was responsible for the presence of the soap in the steam *362room, and by reason of its presence on the floor the plaintiff was injured.' The principle applied by the trial judge is illustrated- in many cases in our courts, such as Higgins v. Goerke-Krich Co., 91 N. J. L. 464; MacDonough v. Woolworth Co., Id. 677. The maxim or doctrine of ns ipsa loquitur has no application to the facts of this case. Conover v. Delaware, &c., Railroad Co., 92 Id. 602. The other reasons assigned for reversal have no legal merit. They require no extended discussion. There being no error in the record the judgment is therefore affirmed, with costs.